DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.
 
Status of the Claims
Claims 1-7 are pending in the present application.
The examiner recommends inserting the limitations from claim 2 into claims 1 and 5 while also cancelling claims 2 and 6-7.

Notes
It is noted that the instant specification states that “etching” the surface of THC and CBD involves a THC or CBD molecule powder is dry mixed with an acid in the pH range of 1.0-2.5 ([0011]).  The instant specification further states that the resulting mixture is mixed with de-ionized water, which provides an opportunity for the acid powder and the 

Withdrawn Objections/Rejections
The objection to claims 1-3 and 5-6 is withdrawn in part because of the amendment to change the capital letters for some chemical compound names.  However, the claims did not amend all chemical names to lower case letters, as objected to below.
The rejections of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the claim amendments.

Claim Objections
Claims 1-3 and 5-6 are objected to because of the following informalities:  the names of the chemical compounds should not be capitalized, such as cannabinoid, tetrahydrocannabinol, and cannabidiol.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  claim contains the unit ounces.  MPEP 608.01(IV) states:
In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.

Therefore, the claims should be amended to contain metric units, such as grams or kilograms as opposed to ounces (i.e., 28.35 – 283.5 g or 0.028 – 0.28 kg).
Also, claim 5 should clarify that the citric acid powder, magnesium chloride and viscous binder are present in times by weight of the acid-etched cannabinoid molecule powder, such as citric acid powder, in an amount from 0.5 – 1.5 times by weight the amount of...

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 7 recites mixing an acid-cannabinoid molecule powder with de-ionized water.  It is unclear what is meant by acid-cannabinoid molecule powder.  Claim 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmanovitch (Earth’s General Store, 2016) in view of Kush Queen (KushQueenCannabis.com, 2018), Kelly (US 8,642,645 B2), Raber et al. (US 2018/0147179 A1) and Denniston, V (US 2017/0266127 A1).
The instant claims are drawn to bath bombs as well as a method of making the bath bombs wherein the bath bombs comprise an acid-etched cannabinoid (THC and/or CBD) molecule powder, sodium bicarbonate, citric acid, magnesium chloride, and a viscous binder.
Kalmanovitch teaches a basic recipe for bath bombs comprising 1 cup citric acid, 2 cups sodium bicarbonate (baking soda), about 1 tablespoon part carrier oil, 15-20 drops or about 5 ml essential oils, and enough witch hazel to clump (pg. 2, Basic Recipe; pg. 4, Step 3).  Kalmanovitch also teaches adding ¼ cup magnesium chloride to make the bath more soothing and relaxing (pg. 2-3, Bonus and Tips for Homemade Bath Bombs).  Kalmanovitch further teaches packing all the ingredients in a mold (pg. 4, Step 4).
Kalmanovitch does not explicitly disclose bath bombs containing an acid-etched cannabinoid molecule powder, as instantly claimed.
However, Kush Queen teaches bath bombs comprising essential oils, cannabidiol, sodium bicarbonate, magnesium sulfate, citric acid, cornstarch, olive and natural colors (Ingredients).  Also, the instant specification states that cannabinoid bath bombs are known in the art, but suffer from reduced pharmacological effects ([0004]).
Kush Queen does not state that the cannabinoid has been acid-etched, as instantly claimed.  It is noted that the instant specification and claims teach that dry mixing THC or CBD with citric acid or ascorbic acid powder results in an acid-etched molecule.
Kelly teaches a pharmaceutical composition that can be topically applied (col. 3, ln. 45-47), wherein the composition comprises THC, DBC and at least one small molecule selected from citric acid, ascorbic acid, citrus essential oils, lecithin, one or more sugar, resveratrol and combinations thereof (col. 1, ln. 16-20; col. 3, ln. 10-21).  Kelly teaches that THC and CBD along with citric acid and ascorbic acid greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD (col. 2, ln. 54-61).  Kelly also teaches that the THC-CBD composition along with citric acid, ascorbic acid and other small molecules enter cells much faster by active and passive transport than THC-CBD formulations alone (col. 4, ln. 57-61); and THC-CBD composition along with citrus essential oils have much stronger, longer-lasting in-vivo effects (col. 5, ln. 1-6).
Raber et al. teach cannabinoid-containing compositions wherein compositions with a plurality of powder types are prepared by dry mixing a cannabinoid powder with citric acid powder ([0082]).  Also, Denniston, V teaches preparations comprising cannabinoids wherein the compositions comprise a cannabinoid powder combined with an effervescent agent containing sodium bicarbonate, potassium bicarbonate and at least one acid, including citric acid, wherein the targeted pH range is about 2 to about 6 (Abstract; [0004]-[0005]; [0017]-[0018], [0057], [0081]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the present claims to prepare a bath bomb according to Kalmanovitch further comprising cannabinoids THC and CBD, as reasonably suggested by Kush Queen.  Also, it would have been obvious to dry mix the THC and CBD with citric acid and/or ascorbic acid as Kelly teaches that THC and CBD mixed with citric acid or ascorbic acid enhances the therapeutic efficacy and Raber et al. and Denniston, V teach preparation of cannabinoid compositions, including effervescent compositions, wherein the cannabinoids are dry mixed with citric acid and/or ascorbic acid.  
Regarding the ratio of pre-etched cannabinoid to the other components in the bath bomb, a person having ordinary skill in the art would have been able to determine through routine experimentation the desired amount of cannabinoid in the bath bombs in order to produce a relaxing, soothing, pain relieving, etc. bath bomb as suggested by Kush Queen.
Response to Arguments
Applicants Remarks filed 30 October 2020 have been fully considered but they are not persuasive.  Applicant argues that neither Kalmanovitch nor Kush Queen teaches a bath bomb that contains sodium bicarbonate, citric acid, magnesium chloride, and a viscous binder combined with an acid-etched Cannabinoid molecule, as presently claimed.  Kush Queen describes a bath bomb containing CBD—not an acid-etched Cannabinoid molecule—while Kalmanovitch makes no mention of CBD or Cannabinoids, whatsoever.
The examiner respectfully argues that Kalmanovitch teaches that state of the art with regard to preparing bath bombs, and teaches that typical bath bombs comprise 
Applicant further argues that neither Kelly nor Raber nor Denniston teaches combining sodium bicarbonate, citric acid, magnesium chloride, and a viscous binder with an acid-etched Cannabinoid molecule.
The examiner respectfully argues that Kelly teaches that THC and CBD along with citric acid and ascorbic acid greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD.  Kelly also teaches that the THC-CBD composition along with citric acid, ascorbic acid and other small molecules enter cells much faster by active and passive transport than THC-CBD formulations alone; and THC-CBD composition along with citrus essential oils have much stronger, longer-lasting in vivo effects.  
Raber et al. teach cannabinoid-containing compositions wherein compositions with a plurality of powder types are prepared by dry mixing a cannabinoid powder with citric acid powder ([0082]).  Also, Denniston, V teaches preparations comprising cannabinoids wherein the compositions comprise a cannabinoid powder combined with an effervescent agent containing sodium bicarbonate, potassium bicarbonate and at least one acid, including citric acid, wherein the targeted pH range is about 2 to about 6 (Abstract; [0004]-[0005]; [0017]-[0018], [0057], [0081]).
Therefore, a person having ordinary skill in the art would have been motivated to combine THC/CBD powder with citric acid or ascorbic acid followed by addition of the components necessary to prepare bath bombs, according to Kalmanovitch and Kush Queen.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
  Applicant further asserts that the claimed Cannabinoid molecule bath bomb comprises an acid-etched Cannabinoid molecule because “when the THC or CBD molecule are etched, they are more properly exposed and provide enhanced pharmacological effects.”
The examiner respectfully argues that the instant specification does not provide any evidence to support the claim of enhanced pharmacological effects.  It is not clear from the instant specification that a bath bomb comprising THC or CBD powder that is acid-etched would be more pharmacologically effective than the prior art.
Also, Kelly teaches that THC and CBD along with citric acid and ascorbic acid greatly enhances the therapeutic potency of THC while exploiting a concurrent enhancement in its psychoactivity which is fully negated relative to perception in vivo by counter balance by inclusion of CBD (col. 2, ln. 54-61).  Kelly also teaches that the THC-in-vivo effects (col. 5, ln. 1-6).
Therefore, a person having ordinary skill in the art would have been motivated to combine THC and CBD powder with citric acid or ascorbic acid prior to combining it with the standard bath bomb ingredients in order to enhance the therapeutic potency.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616